DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending, Claims 8 and 10 are withdrawn as directed to an unelected invention.  Claims 1-7, 9 and 11 are under consideration for patentability under 37 CFR 1.104.

Election/Restrictions
Applicant’s election without traverse of the first embodiment of paragraph [0036] reading on Claims 1-7, 9 and 11 in the reply filed on 07/27/2021 is acknowledged.

PPH Program
This instant application participates in the Patent Prosecution Highway (PPH) Program.  Under the PPH Program, any claims amended or added after the grant of the request for participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the Office of Earlier Examination (OEE) application.  A claim is considered to sufficiently correspond where, accounting for differences due to claim format requirements, the claim is of the same or similar scope as an allowable/patentable claim in the corresponding OEE application.  That is, sufficiently correspond, as used in the PPH program is meant to accommodate 
Applicant is required to submit, along with the amendment, a statement certifying that the amended claims sufficiently correspond to the allowable/patentable claims in the OEE application.  A preliminary Amendment was filed on 01/24/2019.  Those claims are different than the originally filed claims. Examiner notes the PPH request, while granted, appears to leave the question as to sufficient correspondence with some ambiguity as to the pending claims because the claim chart does not indicate which of the claims are being illustrated as sufficiently corresponding and moreover, because the preliminary amendments appear to be beyond what Examiner understands as sufficient correspondence for purposes of PPH Program. Therefore, for clarity of the record, Examiner requests a statement certifying that the pending claims (filed in the 01/24/2019 preliminary amendment) sufficiently correspond to the allowable/patentable claims in the OEE application.
For further details, see USPTO memo “Implementation of the Global and IP5 Patent Prosecution Highway (PPH) Pilot Program with Participating Offices” for PPH compliance details (URL: https://www.uspto.gov/patents/law/notices/global-ip5.pdf).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wave-shaped” in Claim 3 is a relative term which renders the claim indefinite.  The term “wave-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination herein, wave shape is broadly construed as a shape what may be illustrated graphically by plotting the values of the period quantity against time for the purposes of the rejection of Claim 3 as anticipated by US PG PUB 2015/0065796 to Iwane, below; and is interpreted as to follow a curving line or take a wavy form for the purposes of Claim 3 as anticipated by US PG PUB 2008/0062540 to Scholer, below.  Regardless, under either interpretation, the term “wave-shape” is indefinite because different people would construe the term in as many different ways as there are people.  The line between what is a wave shape and what is not a wave shape is not defined to provide the public reasonable notice as to what is being claimed and how to avoid infringement of such a claim were it to be granted with that term.
The term “essentially” in Claim 4 is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the For the purposes of examination herein, “a radius of curvature of essentially a same value (r)” is interpreted as a radius of curvature of a same value (r).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Rudischhauser et al. (US PAT. NO. 6,201,649; hereinafter “Rudischhauser”).
As to Claim 1, Rudischhauser discloses an optical instrument (e.g., endoscope 10, Fig. 1, col. 8, ll. 41-45, generic to all embodiments) for minimally invasive surgery, the optical instrument comprising 
an instrument housing for receiving optical elements (e.g., 14, Fig. 1, col. 8, ll. 45-48, generic to all embodiments);
at least one window frame (e.g., 24, Fig. 1, 7, col. 8, ll. 58.60, generic to all embodiments);
5at least one end window (e.g., 26, Fig. 1, col. 9, l. 63 – col. 10, l. 7), wherein the instrument housing is fluid-tight sealed by way of the at least one end window on one of a distal side and a proximal side (e.g., col. 8, ll. 61-67, generic to all embodiments), said end window being arranged in the at least one window frame and the at least one window frame surrounding the at least one end window around an entire circumference thereof (e.g., Fig. 1),
wherein the at least one window frame 10comprises an inner circumferential surface, facing the at least one end window (by definition, the inner circumferential surface of the frame, which faces the window, Fig. 7, for example), comprising at least two portions (e.g., 40, Fig. 7, col. 9, l. 62 – col. 10, l. 3) that project radially to an inside with respect to adjacent portions of the inner circumferential surface of the at least one window frame (e.g., Fig. 7, col. 9, l. 62 – col. 10, l. 3, whereby adhesive dots 36 and 38 are distributed via holes 42 in the frame, col. 10, ll. 4-13).

Claim(s) 1, 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Iwane (US PG PUB 2015/0065796; hereinafter “Iwane”).
As to Claim 1, Iwane discloses an optical instrument (e.g., endoscope 100, Fig. 1, paragraph [0046]) for minimally invasive surgery, the optical instrument comprising 
an instrument housing for receiving optical elements (e.g., 13, Fig. 1, paragraph [0046]);
at least one window frame (e.g., 51, Fig. 4, 5, paragraph [0050], [0053]);
5at least one end window (e.g., 53, Fig. 3-5, paragraph [0050], [0053]), wherein the instrument housing is fluid-tight sealed by way of the at least one end window on one of a distal side and a proximal side (e.g., paragraph [0059]), said end window being arranged in the at least one window frame and the at least one window frame surrounding the at least one end window around an entire circumference thereof (e.g., Fig. 4, 5),
wherein the at least one window frame 10comprises an inner circumferential surface, facing the at least one end window (by definition, the inner circumferential surface of the frame, which faces the window, Fig. 4, for example), comprising at least two portions (e.g., 77, Fig. 4, paragraph [0055]) that project radially to an inside with respect to adjacent portions of the inner circumferential surface of the at least one window frame (e.g., Fig. 4, paragraph [0055]).
As to Claim 2, Iwane discloses the optical instrument as claimed in Claim 1, as discussed above.
Iwane further discloses wherein the inner circumferential surface further comprises at least another portion (e.g., labeled t1, Fig. 4)) that projects radially to the inside with respect to adjacent portions of the inner circumferential surface of the at least one window frame to provide three or four portions that project radially to the (the portion labeled t1 is another projection from the body of window frame 51, paragraph [0054]; since three or four is claimed in the alternative, for the purposes of examination herein, only three portions are required).
As to Claim 3, Iwane discloses the optical instrument as claimed in Claim 1, as discussed above.
Iwane further discloses wherein each of the portions that project radially to the inside from the at least one window frame is embodied as a wave-shaped protrusion (a wave shape is broadly construed as a shape what may be illustrated graphically by plotting the values of the period quantity against time, such that the shape of the claim limitation is met since the shape of 51 appears as a digital wave).
As to Claim 6, Iwane discloses the optical instrument as claimed in Claim 1, as discussed above.
Iwane further discloses wherein a gap (e.g., space filled by solder 85, Fig. 4), for forming a solder layer (Examiner notes this phrase is intended use and is given no patentable weight, although it is found in the reference nonetheless), is embodied between radial inner surfaces (e.g., 83, Fig. 4, paragraph [0057]) of the portions of the at least one window frame that project radially to the inside and the at least one end window (e.g., Fig. 4).  
As to Claim 7, Iwane discloses the optical instrument as claimed in Claim 1, as discussed above.
Iwane further discloses wherein an end of the instrument housing (e.g., 17, Fig. 1-3) forms the at least one window frame (e.g., paragraph [0054], [0058]).

Claim(s) 1, 3, 4, 5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Scholer (US PG PUB 2008/0062540; hereinafter “Scholer”).
As to Claim 1, Scholer discloses an optical instrument (e.g., endoscope optics, paragraph [0002]) for minimally invasive surgery, the optical instrument comprising 
an instrument housing for receiving optical elements (e.g., cladding tube, paragraph [0002]);
at least one window frame (e.g., barrel 1, Fig. 6, paragraph [0028]);
5at least one end window (e.g., rod lens 2, Fig. 6, paragraph [0028], [0029]), wherein the instrument housing is fluid-tight sealed by way of the at least one end window on one of a distal side and a proximal side (e.g., paragraph [0002], the endoscope optics is enclosed by a hermetically sealing cladding tube and includes a barrel within the cladding tube to keep the rod lenses accurately in place), said end window being arranged in the at least one window frame and the at least one window frame surrounding the at least one end window around an entire circumference thereof (e.g., Fig. 6),
wherein the at least one window frame 10comprises an inner circumferential surface, facing the at least one end window (by definition, the inner circumferential surface of the barrel, which faces the window, Fig. 6, for example), comprising at least two portions (e.g., 4’, Fig. 6, paragraph [0029]) that project radially to an inside with respect to adjacent portions of the inner circumferential surface of the at least one window frame (e.g., 4’, Fig. 6, paragraph [0029]).
As to Claim 3, Scholer discloses the optical instrument as claimed in Claim 1, as discussed above.
Scholer further discloses wherein each of the portions that project radially to the inside from the at least one window frame is embodied as a wave-shaped protrusion (e.g., Fig. 6, paragraph [0029]).
As to Claim 4, Scholer discloses the optical instrument as claimed in Claim 3, as discussed above.
Scholer further discloses wherein all wave-shaped protrusions of the at least one window frame have a radius of curvature of essentially a same value (r) (e.g., Fig. 6, paragraph [0029]).
As to Claim 5, Scholer discloses the optical instrument as claimed in Claim 1, as discussed above.
Scholer further discloses wherein the portions that project radially to the inside are arranged uniformly distributed over the inner circumference of the at least one window frame (e.g., Fig. 6, paragraph [0028]).
As to Claim 9, Scholer discloses the optical instrument as claimed in Claim 1, as discussed above.
Scholer further discloses another window frame (e.g., another section of barrel 1 having therein another lens 2; paragraph [0031]); and 
another end window (e.g., another lens 2; paragraph [0031]), wherein:
the instrument housing is fluid-tight sealed by the another end window on another of 5the distal side and the proximal side (e.g., paragraph [0002], the endoscope optics is enclosed by a hermetically sealing cladding tube and includes a barrel within the cladding tube to keep the rod lenses accurately in place); 
the another end window is arranged in the another window frame and the another window frame surrounds the another end window around an entire circumference thereof (e.g., Fig. 6);
the another window frame comprises an inner circumferential surface, facing the another end window (by definition, the inner circumferential surface of the barrel, which faces the window, Fig. 6, for example), comprising at least two portions (e.g., another pair of 4’, Fig. 6, paragraph [0029]) that project radially to an inside with 10respect to adjacent portions of the inner circumferential surface of the another window frame (e.g., 4’, Fig. 6, paragraph [0029]).
As to Claim 11, Scholer discloses the optical instrument as claimed in Claim 9, as discussed above.
Scholer further discloses wherein: the instrument housing has a distal end and a proximal end (by definition the cladding tube of the endoscope will have a distal end and a proximal end);
the instrument housing forms the another window frame at one of the distal end and the proximal end of the instrument housing (e.g., by definition, as the cladding tube is from distal to proximal end of the endoscope).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAT NO. 4,148,550 disclosing a rod lens assembly as claimed and method of making the same
US PG PUB 2012/0176669 disclosing system tube of an endoscope optical system, designed to contain cylindrical elements of an image guide provided with lenses and to support the elements by tongues cut out of the wall of the system tube and deformed nonelastically
US PG PUB 2014/0275786 disclosing a medical tip design as claimed using solder to hermetically seal the tip
US PAT NO. 5,536,244 disclosing a medical tip design as claimed using solder to hermetically seal the tip
US PG PUB 2004/0176662 disclosing a medical tip design as claimed using solder to hermetically seal the tip
US PG PUB 2002/0186478 disclosing distal tip configurations with lenses and frames and the difference in thermal expansion rate between metal and glass, detachment of solder or damages to lens elements may occur
US PG PUB 2002/0128535 disclosing the first lens barrel 42, the second lens barrel 44, and the image pickup barrel 47 are all manufactured of metals and have almost equal thermal expansion coefficients, and preferably are manufactured of the same metal and have an equal thermal expansion
US PG PUB 2018/0098688 disclosing an optical tip as claimed
US PG PUB 2017/0064164 disclosing an optical tip as claimed
US PAT NO. 6,525,888 disclosing an optical tip as claimed
US PG PUB 2007/0171550 disclosing an optical tip as claimed
US PG PUB 2013/0027534 disclosing an optical tip as claimed
US PAT NO. 6,398,723 disclosing an optical tip as claimed
US PG PUB 2010/0199448 disclosing wave shaped protrusions for a medical device
US PAT NO. 4,779,613 disclosing an optical tip as claimed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795